Per Curiam.

This case cannot be distinguished from the cases of Ray v. Underwood, 3 Pick. 302, and Tingley v *446Bateman, 10 Mass. R. 343. The case of Parker v. Danforth, 16 Mass. R. 299, is not applicable, as two of the partners who were there sued as trustees were inhabitants of the commonwealth; but it does not appear that Merritt and the other trustees named in the plaintiff’s writ are partners, and as he has never been a resident within this commonwealth, he cannot be held to answer in this suit.